Reed, J".
I. Defendant was prosecuted criminally for the assault and battery charged in the petition. He pleaded i. assault acttonaíorry! evidence!. explanation^' guilty, and judgment imposing a fine was entered against him. On the trial of this cause in the district court plaintiff offered in evidence the records of defendant’s plea in the criminal case. Defendant objected to the introduction of the record on the ground of irrelevancy and in competency; and on the cross-examination of the justice of the peace, who was sworn for the purpose of identifying the record, he sought to prove an *57g^planatory statement made by bim when be entered tbe plea. His objection to tbe record was overruled, and on plaintiff’s objection tbe evidence of said statement was excluded. We think these rulings are correct. Defendant’s plea of guilty was an admission by bim that be bad committed tbe assault and battery charged in tbe information. That such admission was admissible against him on the trial of this cause cannot be doubted. Tbe entry, in tbe docket of tbe justice was tbe judicial r'ecord of tbe plea made at the time it was entered, and was competent evidence to prove the plea. Defendant was not entitled to prove bis statement with reference to tbe transaction made when be entered bis plea. Tbe plea was an unqualified admission that be was guilty of the offense charged. No accompanying statement or explanation could change its character in this respect. If there were any circumstances of mitigation in the transaction, his statement at that time, with reference to them, would no more be competent than bis statement at other times would have been. Tbe case in this respect does not fall within tbe rule prescribed by section 3650 of the Code, which provides that “when part of an act, declaration, conversation, or writing is given in evidence by one party, tbe whole of tbe same subject may be inquired into by the other.” The statement in question was no part of the plea of guilty, and was clearly not admissible as explanatory of it.
II. Tbe transaction in question took place in the lower ball of tbe court-house. Plaintiff was permitted, against 2. —:-: -:pul3lic-íty. defendant’s objection, to prove that tbe circuit ^ J . . ,1 .. . court was m session at the time, m the courtroom, which is in tbe second story of tbe building, and that a great number of people from different parts of tbe county were in the court-room. The parties were entitled to prove all the circumstances surrounding and attending tbe transaction. Tbe assault was not committed in the immediate presence of the court, and it does not appear that either tbe court, or the people in the court-room, were disturbed by it. *58The fact, however, that it was committed in a public place, and under such circumstances that the officers of the court and the people in the room would soon hear of the transaction, tended to aggravate the offense. An insult or indignity which is suffered in the presence of others is more humiliating than the same wrong would be if perpetrated in private. If it is perpetrated under such circumstances that it must soon become known to many, it may not be as degrading as it would have been if perpetrated' in their immediate presence; but it is certainly more so than a like offense committed under circumstances of greater privacy would be. The evidence was properly admitted.
III. The district court instructed the jury, in effect, that if they found for plaintiff they should award him such sum 3.-: damages: ex-agesíary dam as compensatory damages as they believed, from the evidence, would be a just compensation to him for the physical and mental pain he had suffered in consequence of the assault, and for the insult and indignity he had been subjected to, and the shame and humiliation he had suffered; and that, if the assault was maliciously committed, they might, in addition to the compensatory damages, award a sum as vindictive or punitory damages. And the instructions told the jury that damages 4. exem-agesHiieory of: discretion of jury. of the latter class were awarded by way of pun-isliment for the wrongful act committed, and for „ , . . , . the purpose ox restraining wrong-doers from a repetition of like wrongs; and that the amount which should be awarded for those purposes was left very largely to their sound discretion. Counsel for appellant takes exception to these instructions. It seems to us, however, that his argument is in the nature of a criticism of the language of the charge, rather than an attempt to refute the real doctrine expressed in it. It may be that the district court used a redundancy of words to express the thoughts intended t® be expressed; but, when fairly considered, the instructions expressed no more than is stated above as their effect. The *59doctrines embodied in tbem were approved by tbis court in Hendrickson v. Kingsbury, 21 Iowa, 379, and Ward v. Ward, 41 Id., 686.
AFFIRMED.